At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island, on Thursday the 20th of Feby 1745 at Ten o the Clock A. M.
Before the Hon11 Wm Strengthfield Esqr D. Judge
The Court being opened, according to appointment and adjourned untill Monday Next at Ten of the Clock A. M.
The Court opened, Accordy The Hon11 Wm Strengthfield Esqr D. Judge Present and adjourned Untill Wensday Next The Twenty Sixth Instant, at Ten o the Clock A. M. and opened Accordingly
The Libel and Plea read with the Citation
*338Mathiew King, Mate of the Snow Jolly Bachelor, being sworn to make true answers to the Questions proposed to him
John Eldridge of Newport being sworn to make true answers to the Questions to the Questions '[sic] proposed to him
John Coddington Marrn on ba the Snow Jolly Bachelor being sworn in Court to make true answers to the Ques: put to him
The Advocates on both sides pleaded to the Merits of the case, and the Court was adjourned, to morrow at Ten ó the Clock A. M.
Newport Feby 27th 1745/6
I order and Decree that John Robinson of Newport Mariner, Late Commander of the Snow jolly Bachelor, Pay unto Mary England, Mother and Guardian to Edmund Mumford an Infant under the Age of Twenty one Years, the sum of Fifty Four pounds, thirteen Shillings, and three pence Current money, of the Colony of Rhode Ia Old Tenor, there being so much justly due to sa Mumford for a Voyage performed by him in sd snow, Jolly Bacher to the Coast of Guinea and back, as is sett forth in the Libel, I also order the said Robinson to pay the cost of this Court
Wm Strengthfield